DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because there is insufficient antecedent basis for “the array direction” in line 10. No direction has been positively recited as being the “array” direction. Moreover, a “detection element array” as recited does not implicitly possess a single “direction” that may be unambiguously referred to. It is unclear what direction is being referred to. For the purposes of examination, any direction will be interpreted as being “the array direction.” 
Claim 1 is further indefinite because it is unclear how “the controller specifies the first detection element group on the basis of the detected position of the tip portion of the insert” in the last paragraph. The claim’s logic is confounded regarding timing of processing steps and/or cause and effect. Lines 8 - 13 set forth that the first detection element group is specified to acquire the detection signals used to generate the photoacoustic image. Lines 14 - 16 set forth that the tip portion is detected on the basis of the generated photoacoustic image. It is unclear how the first detection element group is specified “on the basis of the detected position of the tip portion of the insert,” because the first detection element group must be specified before the photoacoustic image is generated and before the tip portion is detected in order to generate the photoacoustic image and detect the tip position in the first place. Examiner suggests amending the claim to recite that the “controller updates the specification of the first detection element group on the basis of the detected position of the tip portion of the insert” (or some similar terminology) if this is what is intended. For the purposes of examination, the last paragraph will be interpreted as intending to refer to an updated step specifying the first detection element group.
Claim 2 is indefinite because there is insufficient antecedent basis for “the photoacoustic image generated in time series” in line 3. The photoacoustic image has not been set forth as having been “generated in time series.” Moreover, it is unclear how a single photoacoustic image may be “generated in time series.” For the purposes of examination, the claim will be interpreted as intending to require that the processor is configured to generate a time series of images.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa (WO 2014/109148, of record) in view of Nishigaki et al. (US 2016/0058427, of record, hereinafter “Nishigaki”). Note that for the purposes of examination, US 2015/0297092 will be cited as a convenient English translation of WO 2014/109148.
Regarding claim 1, Irisawa shows a photoacoustic image generation apparatus (abstract) comprising:
an insert (puncture needle 15, [0075] and figs. 1 - 2) comprising a tip portion configured to be inserted into a subject (“a tip portion is inserted into a subject,” [0075]) and which includes a light guide member (“light guide member 152 that guides light emitted from the laser unit 13 to the vicinity of the opening of the puncture needle,” [0076] and fig. 2) that guides light to the tip portion and a photoacoustic wave generation portion that absorbs the light guided by the light guide member and generates photoacoustic waves (“photoacoustic wave generating portion that absorbs light and generates photoacoustic waves,” [0077]) and
an acoustic wave detection unit having a detection element array in which a plurality of detection elements that detect the photoacoustic waves are arranged (“probe 11 is acoustic wave detecting part and includes … a plurality of ultrasonic vibrators that are arranged one-dimensionally,” [0079] and fig. 1); and 
a processor configured to generate a photoacoustic image on the basis of the detection signals (“photoacoustic image generating part 25 generates a photoacoustic image … on the basis of the detection signals of the photoacoustic waves that are detected by the probe 11,” [0081] and fig. 1).
Irisawa fails to show a controller configured to control the acoustic wave detection unit to specify a first detection element group consisting of consecutive detection elements in the detection element array, and switch the first detection element group to switch receiving regions of the photoacoustic waves in the detection element array, thereby acquiring detection signals of the photoacoustic waves of all of the receiving regions in the detection element array. Irisawa also fails to show that the processor is configured to detect a position of the tip portion of the insert on the basis of the photoacoustic image. Irisawa further fails to show updating the specification of the first detection element group on the basis of the detected position of the tip portion of the insert.
Nishigaki discloses an ultrasound probe and an ultrasound diagnostic apparatus. Nishigaki teaches a controller (controller 111, [0060] and fig. 1) configured to control an acoustic wave detection unit (ultrasound probe 2, [0053] and fig. 2) to specify a first detection element group consisting of consecutive detection elements in the array direction in the detection element array (“… switching elements 230b and 230c are turned on, … ultrasound … received by the transducers 210b and 210c,” [0090] and figs. 3 and 7. The “transducers 210b and 210c” are a first detection element group consisting of consecutive detection elements) and switch the first detection element group to switch receiving regions in the detection element array (“direction switching setter 24 … performs switching operation of turning on and turning off of the switching element 230 corresponding to the transducers 210 …,” [0080] and fig. 2;  “transducers 210a, 210b, and 210c … the on and off of the switching elements 230a to 230c is switched …,” [0087] and figs. 3 - 4B;  “… the switching element 230a is turned off and the switching elements 230b and 230c are turned on … the reception data regarding the ultrasound reception is not output from the transducer 210a …,” [0089] and fig. 5; “diagram showing an example of on and off control of the transducers 210a to 210c in each line in the scanning direction,” [0100] and fig. 7), thereby acquiring detection signals of all of the receiving regions in the detection element array. Nishigaki also teaches a processor configured to detect a position of a tip portion of an insert on the basis of an image formed from the detection signals (“puncture needle identifier 162 generates image data to identify the position of the puncture needle 3,” [0068] - [0069] and fig. 2). Nishigaki also teaches updating the specification of the first detection element group on the basis of the detected position of the tip portion of the insert (“[b]ased on position information of the puncture needle 3 identified by the image processor 16 … the puncture needle imaging controller 111 sets the imaging direction by the transducers 210a to 210c,” [0060] and figs. 2 - 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Irisawa to include a controller configured to control an acoustic wave detection unit to specify a first detection element group consisting of consecutive detection elements in the array direction in the detection element array and switch the first detection element group to switch receiving regions in the detection element array thereby acquiring detection signals of all of the receiving regions in the detection element array, as well as a processor configured to detect a position of the tip portion of the insert on the basis of an image formed from the detection signals, and to include updating the specification of the first detection element group on the basis of the detected position of the tip portion of the insert, as taught by Nishigaki, in order to change and adjust a range of imaging, as suggested by Nishigaki ([0011]), for example, when the tip of the puncture needle falls outside the range where imaging is possible, as discussed by Nishigaki ([0007]). 
In the combined invention of Irisawa and Nishigaki, the “image formed from the detection signals” is a photoacoustic image (Irisawa: “photoacoustic image generating part 25 generates a photoacoustic image … on the basis of the detection signals of the photoacoustic waves that are detected by the probe 11,” [0081] and fig. 1).

Regarding claim 2, the combined invention of Irisawa and Nishigaki discloses the claimed invention substantially as noted above. 
Irisawa fails to show that the processor is configured to generate a time series of images and to detect the position of the tip portion of the insert on the basis of the time series of images, and that the controller sequentially specifies the first detection element group on the basis of the position of the tip portion of the insert that has been detected.
Nishigaki teaches a processor configured to generate a time series of images and to detect the position of the tip portion of the insert on the basis of the time series of images (real time display, [0067]; “…plurality of diagnostic images generated with predetermined intervals of time can be obtained to detect a moving tip 3a (tip portion) of the puncture needle 3 …,” [0069]), and teaches that the controller sequentially specifies the first detection element group on the basis of the position of the tip portion of the insert that has been detected (“[b]ased on position information of the puncture needle 3 identified by the image processor 16 … the puncture needle imaging controller 111 sets the imaging direction by the transducers 210a to 210c,” [0060] and figs. 2 - 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Irisawa to have the processor be configured to generate a time series of images and to detect the position of the tip portion of the insert on the basis of the time series of images, and to have the controller sequentially specify the first detection element group on the basis of the position of the tip portion of the insert that has been detected as taught by Nishigaki, in order to detect a moving tip of the puncture needle, as suggested by Nishigaki ([0069]), to thereby facilitate changing and adjusting a range of imaging, as suggested by Nishigaki ([0011]), for example, when the tip of the puncture needle falls outside the range where imaging is possible, as discussed by Nishigaki ([0007]).
In the combined invention of Irisawa and Nishigaki, the “time series of images” would be Irisawa’s photoacoustic images (Irisawa: “photoacoustic image generating part 25 generates a photoacoustic image … on the basis of the detection signals of the photoacoustic waves that are detected by the probe 11,” [0081] and fig. 1).

Regarding claim 12, the combined invention of Irisawa and Nishigaki discloses the claimed invention substantially as noted above. Irisawa further shows that the insert is a needle configured to be inserted into the subject (puncture needle 15, [0075] and figs. 1 - 2; a tip portion is inserted into a subject,” [0075]).


Response to Arguments
Applicant's arguments filed 3/16/2022 have been fully considered but they are not entirely persuasive.
Rejections under 112(b)
Applicant asserts on page 5, with respect to the 112(b) rejection of claim 1, that it is clear how the controller specifies the detection element groups on the basis of the detected position of the tip portion of the insert. Applicant explains that “photoacoustic image is generated with the initially setting detection group when the detection group is first defined, and thereafter the detection group is defined based on the tip position of the insert.” 
In response, examiner notes that the distinction between an initially set detection group and a subsequently defined detection group is not reflected in the claim. Claim 1 recites only a single function/step of specifying a “first detection element group” (lines 8 - 9) and then, in the last paragraph, modifies how the previously recited single function/step is performed. The claim does not recite any features directed towards a second function/step of updating the “first detection element group.” Examiner suggests amending the claim to recite that the “controller updates the specification of the first detection element group on the basis of the detected position of the tip portion of the insert” (or some similar terminology), if this is what is intended.

Rejections under 101
Applicant asserts on page 6, with respect to the 101 rejections of the claims, that the claims, as amended, comply with the requirements of 101. 
Examiner agrees. The 101 rejections of the claims are withdrawn.

Rejections under 103 
Applicant asserts on page 8, with respect to the art rejection of claim 1, that “the processing of present application is different from the processing of Nishigaki.”
In response, it is noted that the features upon which applicant relies (i.e., “the processing of present application”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant asserts on page 8, with respect to the art rejection of claim 1, that Nishigaki fails to “specify a first detection element group consisting of consecutive detection elements in the array direction in the detection element array."
Examiner respectfully disagrees. Nishigaki specifies a first detection element group at least because Nishigaki specifies transducers 210b and 210c as receiving elements (“… switching elements 230b and 230c are turned on, … ultrasound … received by the transducers 210b and 210c,” [0090] and figs. 3 and 7). The “transducers 210b and 210c” are a first detection element group that consists of consecutive detection elements in the detection element array. The “transducers 210b and 210c” are interpreted as being “in the array direction,” as best understood by the examiner in light of the lack of clarity of the term.  Nishigaki is therefore deemed to cure the deficiencies of Irisawa with respect to claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793